Citation Nr: 0716966	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in June 
2005, and a substantive appeal was received in June 2005.  

The Board also notes that on a VA Form 9 received in June 
2005, the veteran checked the appropriate box to request a 
Board hearing at the RO (Travel Board).  However, in a form 
received in July 2005, the veteran checked the box to 
indicate that he was withdrawing his request for a Travel 
Board hearing and to send his appeal directly to the Board as 
soon as possible. 


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the September 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the September 2004 letter was sent to the appellant 
prior to the October 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a September 2004 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  The veteran has also been 
provided with a May 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
veteran was not provided a VA examination, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  In a VCAA 
notice response received in May 2006, the veteran indicated 
by checking the appropriate box that he had no other 
information to give to the VA and to decide his claim as soon 
as possible.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Various VA medical records from May 2000 to May 2004 show 
that the veteran wears hearing aids.  September 2002 and 
March 2004 audiological evaluations show moderate to profound 
sensorineural hearing loss from 1k-8k Hz.  Based on the 
September 2002 audiological evaluation and March 2004 
audiological examination noting that the results were 
essentially unchanged compared to the September 2002 
evaluation, the record reflects that the veteran's hearing 
loss meets the regulatory threshold to be considered 
disabling.  Specifically, the September 2002 audiological 
examination revealed auditory thresholds of greater than 40 
decibels for several of the relevant frequencies in each ear.  
The only remaining question is whether the current hearing 
loss is related to the veteran's service.  

The veteran maintains that although his DD 214 reflects that 
he was a cook in service, he actually served as a Boatswain's 
Mate.  He reportedly stripped paint from decks with needle 
hammers and chisels, and was reportedly exposed to 5" 
cannons.  In support of his claim, the veteran submitted a 
statement from a friend who stated that he served with the 
veteran.  His friend noted that the veteran used a chipping 
hammer and would stand outside of 5" gun mounts in a bomb 
line in Korea.  He further stated that the veteran would 
complain that his ears hurt and that he heard ringing.  The 
veteran's friend noted that for treatment, the veteran saw 
the corpsman every time he needed more ear drops.  The 
veteran also submitted a statement from his wife who noted 
that the veteran repeatedly complained of hearing ringing in 
his ears while in service that became more frequent and 
painful over the years.  However, service medical records 
show no complaints of, treatments for, or diagnosis of 
anything pertaining to the veteran's ears while in service.  
Also, the Board finds there is no competent evidence of 
record documenting the presence of hearing loss in service 
medical records.  At the time of the veteran's enlistment 
examination which was conducted in December 1950, testing 
revealed that his hearing was 15/15 bilaterally.  By the time 
of the service separation examination which was conducted in 
January 1954, whispered voice testing revealed that hearing 
was 15/15 bilaterally.  Clinical evaluation of the ears 
including auditory acuity was determined to be normal at that 
time.  The Board finds the service medical records to be 
significant.  Such records constitute competent evidence 
showing normal hearing during service and at discharge.  

There is also no medical documentation of the presence of 
hearing loss for many years after the veteran's discharge.  
The veteran's wife stated that the veteran was seen by a 
doctor in Long Beach, California who treated the veteran with 
medication.  Later, when the veteran's hearing worsened, the 
doctor told the veteran that he had a high-pitch hearing 
problem and fitted the veteran with hearing aids.  However, 
the veteran has not identified any medical care providers who 
treated him for hearing loss after service other than the VA 
in Long Beach, California.  And VA medical records show that 
the veteran was first treated for hearing loss in 1997, over 
43 years after service.  This lengthy period of time without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board also notes that when the veteran initially filed a 
claim with the VA in June 1954, he filed for a stomach 
condition.  However, he did not reference hearing loss at 
that time, thus suggesting that the veteran himself was of 
the opinion that there was no service-related loss of hearing 
acuity.  If he believed he had hearing loss related to 
service, it is reasonable to expect that he would have 
included such a claim with his stomach disability claim.  
Instead, it was not until April 2004, more than 50 years 
after service, when the veteran's claim for bilateral hearing 
loss was received.  This also suggests no continuity of 
symptomatology,             

The Board acknowledges the veteran's and his wife's sincere 
beliefs that his hearing loss is related to noise exposure 
during service.  The lay supporting statements have also been 
reviewed.   However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  It is 
further noted that the veteran's case presents an evidentiary 
picture which essentially shows that military medical 
examiners found his hearing acuity to be normal at the end of 
his period of service and that the veteran's hearing loss was 
only medically detected many years after service.  There is 
simply no medical evidence to suggest a link between the 
current hearing loss and the veteran's service which ended in 
1954. 

After a thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


